DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending in the instant application. Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1-5 and 8-12 are rejected. Claims 6 and 7 are objected. 
Information Disclosure Statements
	The information disclosure statements filed on October 9, 2020 and June 23, 2020 have been considered and signed copies of form 1449 are enclosed withdrawn. 
Drawings
The drawings are objected to because each sheet does not disclose which number sheet out of the total number of sheets it is (i.e., the first sheet should have “1/2” written on it). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-12, in the response filed on June 6, 2022 is acknowledged. The restriction requirement is still deemed proper and is hereby made final. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoian et al. (Catalysis Today, Volume 283, 2017, pp. 2-10).
Stoian et al. discloses a CeO2 catalyst which is used in a reaction for producing dimethyl carbonate from carbon dioxide and methanol. It is also disclosed that the catalyst was reactivated by drying the catalyst that has been used in the reaction (i.e., corresponding to the instant crude catalyst separation step) and then washing the same with methanol for approximately 1 hour at room temperature or a temperature of 120 ºC. See 2.1 and 2.2. The washed catalyst was further heat treated at a temperature of 300 ºC (i.e., corresponding to the instant calcining step). See 3.2. In addition, it is disclosed that the specific surface area of the catalyst is 150 m2/g (see table S1), the particle diameter of the CeO2 catalyst is 200-300 µm (see 2.2) and that the catalyst is washed by flushing with methanol for approximately 1 hour at a rate of 1-3 mL/min relative to 300 mg of the CeO2 catalyst (see 2.2 and 3.2); therefore, the molar ratio of a washing alcohol relative to the catalyst is 1.5-10,000. The method for regenerating a catalyst containing CeO2 of the instant claims is thereby anticipated by the reference. 
It is noted that the intended use of the catalyst (i.e., to be usable for a carbonate ester generation reaction of generating a carbonate ester from carbon dioxide and an alcohol) does not patentably distinguish the catalyst, per se, since such disclosed use is inherent in the reference catalyst. In order to be limiting, the intended use must create a structural difference between the catalyst of the instant claims and the prior art catalyst. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
 
Claim Objections
Claims 6 and 7 are objected to for depending on a previously rejected claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626